In an action to recover damages alleged to have been sustained through a conspiracy, order dated May 3, 1935, granting, upon terms, plaintiff’s motion to open his^default, to vacate and set aside the dismissal of the complaint and to restore the case to the trial calendar, and order dated June 1, 1935, reciting plaintiff’s failure to comply with the terms of the order of May 3, 1935, and in all respects denying his motion, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.